Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Allowable Subject Matter
Claims 1-21 allowed.
There is no art of record alone or in combination that teaches of a tissue-removing catheter that includes the combination of recited limitations in claims 1, 20 and 21. 
As to claim 1, the art of record alone or in combination did not teach the recited limitations of a rotatable tissue-removing element at the distal end portion of the elongate body and operatively coupled to the turbine such that the turbine imparts rotation of the tissue-removing element, an entirety of the turbine being located proximally of the rotatable tissue-removing element and a flexible portion of the elongate body extending between the turbine and the rotatable tissue-removing element, the tissue-removing element being configured to remove the tissue from the body lumen as the tissue-removing element is rotated by the turbine.
As to claim 20, the art of record alone or in combination did not teach the recited limitations of using an actuator outside the body lumen to deliver a flow of propellant to a turbine mounted at an intermediate position between the proximal and distal end portions of the elongate body to rotate a tissue-removing element about a longitudinal axis of the elongate body to remove the tissue, whereby an entirety of the turbine is located proximally of the tissue-removing element and a flexible portion of the elongate body extending between the turbine and the rotatable tissue-removing element.
As to claim 21, The prior art of record alone or in combination fails to disclose
an exhaust supply line extending between the handle and a nozzle and configured to
divert a portion of the propellant from the turbine and directly into the exhaust, wherein
the exhaust constricts the flow of propellant from the exhaust supply line before the flows of the propellant from the return line and exhaust supply line mix to impart the vacuum on the turbine.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771